Exhibit 10.4

KKR MANAGEMENT HOLDINGS L.P.

9 West 57th Street, Suite 4200

New York, NY 10019

KKR FUND HOLDINGS L.P.

9 West 57th Street, Suite 4200

New York, NY 10019

December 19, 2014

WMI Holdings Corp.

1201 Third Avenue, Suite 3000

Seattle, Washington 98101

Re: Exercise and Transfer of Warrants

Ladies and Gentlemen:

 

  1. This letter agreement is made as of December 19, 2014, by and among KKR
Management Holdings L.P. (the “Warrantholder”), KKR Fund Holdings L.P. (the
“Preferred Stockholder”) and WMI Holdings Corp. (“WMI”).

 

  2. Reference is hereby made to that certain proposed issuance of Series B
Convertible Preferred Stock of WMI (the “Series B Issuance”), pursuant to which
WMI intends to offer and sell 600,000 shares of Series B Convertible Preferred
Stock (the “Series B Preferred Stock”). In connection with the Series B
Issuance, the Preferred Stockholder, or an affiliate thereof, has agreed to
purchase 200,000 shares of the Series B Preferred Stock (the “Anchor
Investment”).

 

  3. Pursuant to that certain Investment Agreement, dated as of January 30,
2014, by and among WMI, the Preferred Stockholder and the Warrantholder, (i) the
Preferred Stockholder acquired 1,000,000 shares of the Series A Convertible
Preferred Stock (collectively, the “Series A Preferred Stock”) and (ii) the
Warrantholder acquired certain warrants to purchase, in the aggregate,
61.4 million shares of the common stock of WMI (collectively, the “Warrants”).

 

  4. Upon consummation of the Anchor Investment, each of the Warrantholder and
the Preferred Stockholder, as applicable, hereby agrees that it shall not
(i) convert any or all of its Series A Preferred Stock, (ii) exercise its right
to acquire common stock of WMI, in whole or in part, under the Warrants or
(iii) offer, sell, assign, transfer, or otherwise dispose of any of the Series A
Preferred Stock or Warrants, except as to an Affiliate (as defined in that
certain Investor Rights Agreement, dated as of January 20, 2014, by and among
WMI, the Preferred Stockholder and any other parties thereto), in either case
until on or after March 20, 2015.

 

  5. This letter agreement shall remain effective until the earlier to occur of
(i) March 20, 2015 and (ii) termination of this letter agreement in a writing
executed by the Warrantholder, the Preferred Stockholder and WMI.

 

  6.

This letter agreement shall be deemed to be made and in all respects shall be
interpreted, construed and governed by and in accordance with the laws of the
State of New York. The parties hereby irrevocably submit to the jurisdiction of
the courts of the State of New



--------------------------------------------------------------------------------

  York and the federal courts of the United States of America located in the
State of New York solely for the purposes of any suit, action or other
proceeding between any of the parties hereto arising out of this letter
agreement or any transaction contemplated hereby, and hereby waive, and agree to
assert, as a defense in any action, suit or proceeding for the interpretation or
enforcement hereof, that it is not subject thereto or that such action, suit or
proceeding may not be brought or is not maintainable in said courts or that the
venue thereof may not be appropriate or that this letter agreement may not be
enforced in or by such courts, and the parties hereto irrevocably agree that all
claims with respect to such action or proceeding shall be heard and determined
in such New York state or federal court. The parties hereby consent to and grant
any such court jurisdiction over the person of such parties and over the subject
matter of such dispute and agree that mailing of process or other papers in
connection with any such action or proceeding in the manner provided in
Paragraph 8 below or in such other manner as may be permitted by law, shall be
valid and sufficient service thereof. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS LETTER AGREEMENT OR TH E TRANSACTIONS
CONTEMPLATED HEREBY.

 

  7. Except as otherwise provided herein and subject to Paragraph 11 below, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, permitted assigns, heirs, executors and administrators of the
parties hereto.

 

  8. Any notice, request, instruction or other document to be given hereunder by
any party to the other will be in writing and will be deemed to have been duly
given (a) on the date of delivery if delivered personally or by telecopy or
facsimile, upon confirmation of receipt, (b) on the first business day following
the date of dispatch if delivered by a recognized next-day courier service, or
(c) on the third business day following the date of mailing if delivered by
registered or certified mail, return receipt requested, postage prepaid. All
notices hereunder shall be delivered as set forth below, or pursuant to such
other instructions as may be designated in writing by the party to receive such
notice.

If to Warrantholder or Preferred Stockholder, to:

c/o Kohlberg Kravis Roberts & Co. L.P.

9 West 57th Street

Suite 4200

New York, New York 10019

Attn: David Sorkin

Fax: (212) 750-0003

with a copy to (which copy alone shall not constitute notice):

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Attn: Gary I. Horowitz, Esq.

Telephone: (212) 455-2000

Fax: (212) 455-2502

 

2



--------------------------------------------------------------------------------

If to WMI, to:

WMI Holdings, Inc.

1201 Third Avenue, Suite 3000

Seattle, WA 98101

Attn: Chad Smith

Telephone: (206) 432-8731

Fax: (206) 432-8877

with a copy to (which copy alone shall not constitute notice):

Akin Gump Strauss Hauer & Feld LLP

One Bryant Park

New York, NY 10036

Attn: Kerry E. Berchem, Esq.

Telephone: (212) 871-1095

Fax: (212) 872-1002

 

  9. The parties hereto acknowledge and agree that irreparable damage to the
other party would occur in the event that any of the provisions of this letter
agreement were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that each party shall be entitled
to an injunction, injunctions or other equitable relief, without the necessity
of posting a bond, to prevent or cure breaches of the provisions of this letter
agreement and to enforce specifically the terms and provisions hereof, this
being in addition to any other remedy to which the parties may be entitled by
law or equity.

 

  10. Nothing in this letter agreement, expressed or implied, is intended to
confer upon any person, other than the parties hereto or their respective
successors, any rights, remedies, obligations or liabilities under or by reason
of this letter agreement.

 

  11. This letter agreement shall not be assignable by any party hereto without
the prior written consent of the other parties.

 

  12. This letter agreement may be executed in any number of counterparts, each
of which shall be enforceable against the parties actually executing such
counterparts, and all of which together shall constitute one instrument. This
letter agreement may be executed by facsimile signature(s).

 

  13. In the event that any provision of this letter agreement becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this letter agreement shall continue in full force and effect without said
provision; provided that no such severability shall be effective if it
materially changes the economic benefit of this letter agreement to any party.

 

3



--------------------------------------------------------------------------------

Very truly yours, KKR Management Holdings L.P. By: KKR Management Holdings
Corp., its general partner By:  

/s/ David J. Sorkin

  Name: David J. Sorkin   Title: Director KKR Fund Holdings L.P. By: KKR Group
Holdings L.P., its general partner By: KKR Group Limited, its general partner
By:  

/s/ David J. Sorkin

  Name: David J. Sorkin   Title: Director

 

ACKNOWLEDGED BY:   WMI Holdings Corp.  

By:  

/s/ Charles Edward Smith

  Name:   Charles Edward Smith  

Title:

 

President, Interim Chief Executive Officer,

    Interim Chief Legal Officer and Secretary

[Signature page to Side Letter]